Citation Nr: 1211645	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-33 676	)	DATE
	)
	)

1.  What evaluation is warranted for myotendinous lumbar spine with functional limitation and pain, from October 27, 2002?
 
2.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from August 17, 2009?
 
3.  Entitlement to service connection for hypertension.  
 
4.  What evaluation is warranted for tension headaches from August 17, 2009?
 
5.  What evaluation is warranted for reactive airway disease from August 17, 2009?
 
6.  Entitlement to service connection for a cervical spine disability.
 
7.  Entitlement to service connection for a left shoulder tendinopathy.
 
8.  Entitlement to service connection for bilateral hip strains.  
 
9.  Entitlement to service connection for a disability of the digestive system.
 
10.  Entitlement to service connection for a neurological disability of the upper extremities.
 
 
REPRESENTATION
 
Appellant represented by:  James G. Fausone, Attorney
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1995 to October 2002.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The file was subsequently transferred to the RO in Manchester, New Hampshire.  The case was certified to the Board by the Lincoln, Nebraska RO.  
 
The Veteran requested a Decision Review Officer (DRO) hearing, but failed to report as scheduled.  
 
In January 2010, the Board denied entitlement to service connection for skin lesions other than those on the scalp.  The Board remanded the issue regarding the question what evaluation was in order for a lumbar disability, as well as the issues of entitlement to service connection for bilateral hand, wrist, knee and ankle disabilities. 
 
In June 2011, the RO increased the evaluation for the lumbar disability to 20 percent effective March 16, 2010; and granted entitlement to service connection for small muscle strains of the right and left hands, musculoligamentous strains of the right and left knees, musculoligamentous strains of the right and left ankles, and tendinitis of the right and left wrists.  Thus, the issues of entitlement to service connection for bilateral hand, wrist, knee and ankle disorders are resolved and no longer for consideration by the Board.  The only issue remaining from the January 2010 remand is what evaluation is warranted for a lumbar disability from October 27, 2002.    
 
The remaining issues listed on the title page arise from a September 2010 rating decision and will be discussed in further detail in the remand section below.  
 
In January 2010, the Board recognized the Disabled American Veterans as the Veteran's representative.  At that time, the claims file contained a July 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of that service organization.
 
Following recertification of the appeal, the Board observed that the Disabled American Veterans and a private attorney were submitting correspondence and argument on the Veteran's behalf.  In December 2011, the Board sent the Veteran a letter to clarify representation.  In response, the listed attorney submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated in January 2012.  No limitations on representation were noted and the previously existing power of attorney is revoked.  See 38 C.F.R. § 14.631(f)(1) (2011).  The attorney also submitted a copy of a contingency fee agreement dated in April 2011.  
 
All issues save for the rating warranted the appellant's lumbar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.
 
  
FINDINGS OF FACT
 
1.  For the period from October 27, 2002 to March 15, 2010, the Veteran's lumbar disability was not manifested by a moderate limitation of lumbar motion, or by a lumbosacral strain with muscle spasm on extreme forward bending, or by a unilateral loss of lateral spine motion in the standing position.

2.  For the period from September 26, 2003 to March 15, 2010, the Veteran's lumbar disability was not manifested by forward thoracolumbar flexion less than 60 degrees, or by a combined range of motion less than 120 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  
 
3.  For the period from March 16, 2010, the Veteran's lumbar disability has not been manifested by a severe limitation of lumbar motion, or by a  severe lumbosacral strain; nor by forward thoracolumbar flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.  
 
 
CONCLUSIONS OF LAW
 
1.  For the period from October 27, 2002 to March 15, 2010, the criteria for an evaluation greater than 10 percent for a lumbar disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003). 
 
2.  For the period from March 16, 2010, the criteria for an evaluation greater than 20 percent for a lumbar disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003). 
 
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As entitlement to service connection for a lumbar disability was granted, and a disability rating and effective date were assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has also fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records and VA medical records.  The Veteran has not identified additional relevant information that needs to be obtained.  The Veteran underwent VA examinations in August 2004 and March 2010 and on review, the examinations are adequate for rating purposes.  
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).
 
Factual Background
 
In September 2003, the RO received the Veteran's claim of entitlement to compensation for a disability manifested by back pain.  
 
The Veteran underwent an orthopedic examination for VA purposes in August 2004.  He reported severe back pain since 1996.  He also stated that in 1997 a parachute accident caused a phenomena similar to paralysis in the legs.  Current complaints were sometimes "tensions" (sic) occurred after longer periods of standing and walking and occasionally during a night's sleep.  He reported that he could not lift more than 20 pounds.  Urination and bowel movements were normal.  X-rays of the lumbar spinal column in two planes showed a five part, perpendicular lumbar spine structure.  Lateral image findings were corresponding to age, continuous spinolaminar line.  

On physical examination, he carried no orthopedic aids and gait was free and smooth.  Special gaits (tiptoes-/heel-/foot outside movement) were perfectly demonstrated.  One-leg standing was stable bilaterally.  Active lateral bending was to 28 degrees on both sides with passive lateral bending to 30 degrees on both sides.  Active flexion was to 80 degrees and passive flexion was to 85 degrees.  Active extension was to 20 degrees and passive extension was to 25 degrees.  Active rotation was 30 degrees on both sides and passive rotation was to 35 degrees on both sides.  There was an indication of pain from 0 to 30 degrees on both sides.  Neurologic examination of the lower extremities showed signs of bilateral shortening of the ischiocrural muscle.  Motor functions were normal, sensitivity was normal, and pyramid tract sign was negative.  Reflexes were ipsilateral.  The diagnosis was a myotendinous lumbar spine syndrome with ischiocrural sign of shortening, and a severe functional limitation for bending and reclination.  Lateral and rotational movement were without sensorimotor deficit.  
 
In February 2005, the RO granted entitlement to service connection for a lumbar disability, characterized as myotendinous lumbar spine with functional limitation and pain, and assigned a 10 percent evaluation effective October 27, 2002, the date following discharge from service.  
 
In his February 2006 notice of disagreement, the Veteran reported that his disability had worsened to the point that it caused greater and significant interference with his daily routine.  He reported that at times he was unable to stand for more than three minutes without severe pain and an intense need to sit down.  Reportedly he needed to lean on walls or other supports.  He reported difficulty sleeping because the pain woke him.  The pain reportedly also radiated into his groin area and interfered with his posture and exercise routine.  
 
VA records show that the Veteran was seen in the urgent care clinic in May 2007.  He reported chronic low back pain with burning in his spine radiating down the back of the leg to the left calf, and tingling in his left foot and occasionally his right.  There was no bowel or bladder dysfunction or weakness or numbness.  On neurologic examination, power was 5/5 in the lower extremities. He was able to heel walk and reflexes were intact.  The assessment was an exacerbation of chronic back pain.  It was noted that although the appellant's description suggested sciatica, the neurologic examination was normal. 
 
The Veteran was seen for a physical therapy consult in June 2007.  He reported low back pain that radiated into the right hip.  On examination, there was limited forward flexion and lateral bending bilaterally.  Strength was 5/5 throughout and reflexes were symmetrical.  The physical therapist stated he may have some paraspinal muscular tightness but strength and sensation appeared intact.  
 
In July 2008, the Veteran was seen for complaints of constant, 4/10, lower lumbar pain with some extension towards his right hip.  Reportedly, his pain level occasionally escalated.  Running and certain positions reportedly increased pain.  He denied numbness or tingling in the area of pain.  On physical examination, the appellant's gait was normal and straight leg raising was negative.  Motor strength was 5/5 in the lower extremities and sensation was grossly intact.  The impression was chronic low back pain without radicular component or stenotic symptoms but with possible facet etiology.  Lumbar magnetic resonance imaging (MRI) was ordered and it revealed no disc herniation, stenosis or body encroachment.  There were mild degenerative changes noted in the lower lumbar facets.  A facet block was offered.  
 
The Veteran underwent a physical therapy evaluation in January 2010.  At that time, tenderness was noted over the L3, L4, L5, and lumbosacral junction, both paraspinal muscles, and over the right sacroiliac joint.  There were muscle spasms in the lumbar paraspinals.  Lumbar flexion and extension, and right sided bending were mildly limited by pain.  Left side bending was within normal limits.  The assessment was postural syndrome with anteriorly tipped pelvis.  
 
The Veteran most recently underwent a VA spine examination on March 16, 2010.  He reported progressively worsening low back pain.  He reported using a nightly back brace, which helped somewhat.  He reported fatigue, decreased motion, stiffness, spasms and pain in the low back and sometimes pain down the right leg.  He also reported flare-ups, to include an incapacitating episode which required bed rest last year.  He reported using a wheelchair, and only being able to walk a between a half block and one whole block.  

On physical examination, posture, head position, and gait were normal.  There was no evidence of abnormal spinal curvature (gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse scoliosis) or ankylosis.  Forward flexion was to 60 degrees, extension was to 20 degrees, and lateral flexion and rotation were to 20 degrees, although with moderate pain and moderate difficulty.  Repetitive use testing showed flexion with pain beginning at 40 degrees and he went to 50 degrees each time with moderate pain, moderate weakness and fatigue.  There was no incoordination.  Deep tendon reflexes were intact, ankles jerks were present, and pulses and sensation were intact in both lower extremities.  Straight leg raising was positive bilaterally.  The diagnoses were mechanical low back strain and facet degenerative disease (likely due to repetitive microtrauma); and mechanical low back strain with radiculopathy of the right leg, likely secondary to low back disease.  
 
In June 2011, the RO increased the evaluation for lumbar disability to 20 percent effective March 16, 2010, the date of VA examination.  
 
Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation is disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
During the pendency of this appeal, the rating criteria for evaluating a lumbar spine disability were revised effective September 26, 2003.  See 38 C.F.R. Appendix A to Part 4 - Table of Amendments and Effective Dates since 1946 (2011). 
 
Since this claim was initiated prior to the regulatory amendment, the Board will evaluate the Veteran's lumbar disability under both the former and the revised criteria.  In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; and (2) whether an increased rating is warranted under the "new" criteria at any time on or after September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 34531 (2000); 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue). 
 
Under the rating criteria in effect prior to September 26, 2003, a limitation of lumbar motion was evaluated as follows: slight (10 percent); moderate (20 percent); and severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 
 
A lumbosacral strain was evaluated as follow with characteristic pain on motion (10 percent); with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (20 percent); and severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).
 
Under the regulations currently in effect, lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine not greater than 85 degrees; or, combined range of thoracolumbar motion not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine is not greater than 60 degrees; or, the combined range of thoracolumbar spine motion is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 
 
Associated objective neurologic abnormalities, including, but not limited, to bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  
 
For VA compensation purposes, normal forward thoracolumbar flexion is from 0 to 90 degrees, extension is from 0 to 30 degrees, and lateral flexion and rotation are from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of thoracolumbar spine motion is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id. at Note (4).  
 
VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, however, under the revised rating criteria, the general rating formula for back disorders is controlling because VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  Moreover, while the provisions of 38 C.F.R. §§ 4.40, 4.45 address pain in general, the specific provisions of 38 C.F.R. § 4.71a address how pain is to be rated when evaluating the nature and extent of back disorders.  As the canon of interpretation provides that the more specific trumps the general, Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171 (2005), it follows that the specific provisions of 38 C.F.R. § 4.71a regarding back pain control in claims of entitlement to an increased rating for a back disorder.
 
In this regard, 38 C.F.R. § 4.71a specifically states that back disorders are to be rated under the prescribed criteria with or without symptoms such as pain (whether or not the pain radiates), with or without stiffness, and with or without aching in the area of the spine affected by residuals of injury or disease.  Simply put, the presence of pain is part of the formula.  68 Fed. Reg. 51454-5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")   
 
The Board acknowledges that the Court in Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010), held that the Board must discuss any additional limitations a claimant experiences due to pain, weakness or fatigue.  This obligation to discuss, however, is not an obligation to ignore the clear language of the controlling general rating formula regarding pain.  Significantly, the criteria in the general rating formula are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 
 
The Veteran's lumbar spine disability was assigned a 10 percent evaluation from October 27, 2002; and a 20 percent evaluation from March 16, 2010.  The RO effectively assigned staged ratings.  Fenderson.
 

For the period from October 27, 2002 to March 15, 2010
 
On review, the Board finds that an evaluation greater than 10 percent is not warranted under the former criteria at any time during the period from October 27, 2002 to March 15, 2010.  Although some limitation of motion is reported on examination in August 2004, the disability picture does not more nearly approximate a moderate limitation of lumbar motion, or a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  In making this determination, the Board considered DeLuca and acknowledges the August 2004 examiner's statement regarding severe functional limitation for bending and reclination (flexion and extension) and lateral and rotational movement.  The Board observes, however, that range of motion testing showed only a 10 degree loss in flexion and extension, and minimal, if any, loss in lateral flexion and rotation.  The January 2010 physical therapy note documented lumbar spasms but showed range of motion only mildly limited by pain.  Considering all of the evidence, the preponderance of the evidence shows no objective findings to support a higher evaluation based on functional impairment due to pain on motion or other factors.  
 
The Board also finds that prior to March 16, 2010, an evaluation greater than 10 percent is not warranted under the revised criteria, which became effective September 26, 2003.  Range of motion findings on VA examination in August 2004 showed active flexion to 80 degrees and combined range of motion was greater than 120 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Objective evidence of functional loss due to weakness, fatigue or incoordination was not noted.  
 
For the period from March 16, 2010
 
In determining whether an evaluation greater than 20 percent is warranted from March 16, 2010, the Board must consider both the former and the revised criteria. 
 
On review, the disability picture does not most nearly approximate a severe limitation of motion or severe lumbosacral strain.  In making this determination, the July 2008 MRI showed only mild degenerative changes in the lower lumbar facets.  While the March 2010 examination showed some limitation of motion in all planes with moderate pain and difficulty, there was no evidence of an abnormal spinal curvature or marked limitation of forward bending.  The Board acknowledges the increased loss of motion on repetitive use testing with pain, weakness and fatigue.  There was, however, no evidence of incoordination and overall, the objective evidence preponderates against finding entitlement to a higher evaluation based on functional impairment due to pain on motion or other factors.  The Board notes that the March 2010 examiner indicated that the Veteran's lower back was affected in a moderate level of severity due to pain.  
 
The criteria for an evaluation greater than 20 percent for orthopedic manifestations are also not met under the revised criteria.  That is, there is no evidence of forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In making this determination, the Board again acknowledges the additional loss of motion on repetitive use testing, but notes that the Veteran still was able to forward flex to 50 degrees (with pain beginning at 40 degrees), which remains within the criteria for a 20 percent evaluation.  
 
The Board acknowledges the Veteran's reports on the March 2010 examination of flare-ups and that he was on bed rest in the year prior.  Even assuming Diagnostic Code 5243 is for consideration, without evidence of physician prescribed bed rest the objective evidence preponderates against finding incapacitating episodes as defined by regulation.  There is no basis for assigning a higher evaluation under this provision at any time during the appeal period.  

Neurologic abnormalities
 
Throughout the appeal period, the Veteran reported radicular pain and the March 2010 examiner indicated a diagnosis of right leg radiculopathy likely secondary to low back disease.  Notwithstanding, the Board does not find the disability picture consistent with mild incomplete paralysis of the sciatic nerve and therefore, a separate compensable evaluation is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  In making this determination, the evidence shows that in August 2004, while shortening of the ischiocrural muscle was noted, there were no sensorimotor deficits.  In May 2007, the Veteran's description of the pain suggested sciatica but the neurologic examination was normal.  In July 2008, no radicular component was noted.  The March 2010 examination noted positive straight leg raising bilaterally, but deep tendon reflexes, pulses and sensation were all intact.  The Board observes that entitlement to service connection for a lower extremity neurological disorder was denied in a September 2010 decision. The Veteran did not appeal.
 
Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of disability.  Thus, as the appellant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.   
 
Evidence of record suggests that the Veteran is unemployed but is attending school full-time.  Under these circumstances, the Board finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
ORDER
 
For the period from October 27, 2002 to March 15, 2010, an evaluation greater than 10 percent for a lumbar disability, characterized as myotendinous lumbar spine with functional limitation and pain, is denied.
 
For the period from March 16, 2010, an evaluation greater than 20 percent for a lumbar disability, characterized as myotendinous lumbar spine with functional limitation and pain, is denied.
 
 
REMAND
 
In September 2010, the RO completed a rating decision addressing multiple issues, to include granting entitlement to service connection for PTSD (30 percent from August 17, 2009), and denying entitlement to service connection for hypertension.  In August 2011, the attorney sent a letter indicating that on April 19, 2011, they filed a notice of disagreement with the September 2010 rating decision but had not received correspondence acknowledging same.  The Board is unable to locate the original notice of disagreement but notes that in April 2011, the Veteran signed a contingency fee agreement regarding the issues of evaluation for PTSD and entitlement to service connection for hypertension.  Review of the Veterans Appeals Control and Locator System (VACOLS) indicates that a notice of disagreement on these issues was accepted in April 2011.  
 
In June 2011, the Veteran submitted a statement indicating that he disagreed with the results of adjudication in additional issues in the September 2010 rating decision as follows: evaluation of tension headaches from August 17, 2009, evaluation of reactive airway disease from August 17, 2009, and entitlement to service connection for a cervical spine disability, left shoulder tendinopathy, bilateral hip strain, disability of the digestive system, and neurological disability of both upper extremities.  
 
On review of the Veteran's claims file and electronic claims file, it does not appear that a statement of the case has been furnished on the referenced issues.  As such, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
 
Accordingly, the case is REMANDED for the following action:
 
The RO/AMC must issue a statement of the case addressing the following issues: entitlement to service connection for a cervical spine disability, left shoulder tendinopathy, hip strains, a disability of the digestive system, hypertension, and an upper extremity neurological disability; and what evaluations are warranted for PTSD, tension headaches, and reactive airway disease from August 17, 2009.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should these issues be returned to the Board.  38 U.S.C.A. § 7104 (West 2002). 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


